Title: To James Madison from Thomas Appleton, 30 July 1806
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 30th. July 1806.

Captain Story of the ship Connecticut who is the bearer of my respects of the 14th. inst., will also convey to you the present letter.  On the 19th. instant the garrison of Gaeta surrender’d.  After the mortal wound which Prince Phillipstadt receiv’d who commanded the fortress, and the beseigers were on the point to enter the breach, the garrison capitulated; consisting of 7000 men, under the condition of retiring into Sicily, and not bear arms against the french for the terms of 18 months.  The singularly favorable situation of Gaeta for defense, especially while they remain’d undisturb’d on the Side of the Sea, gave to the Coalition of Sicily a reasonable expectation of maintaining this post against all the power of the french, and thus remain a continual thorn in the Side of the new king.
The siege was conducted by Massena, and I am told that the utmost intelligence has been discover’d in the conquest of what appear’d hitherto impregnable.  The affairs of Calabria have not taken so favorable a turn, for the english having landed some forces, which being join’d by the disconted and unwary, has excited no small alarm at the capital; however, Massena has been sent at the head of 20,000 men, unconfin’d by the impediment of instructions.  Of course ensues the burning of villages, the immediate execution of those, found in arms; with all the train of evils which fall to the lot, of what is term’d rebellious subjects.  My own opinion is, that this flame of rebellion will be suppress’d by the unqualified measures of Massena, but If I might hazard another, it would be, that he will never extinguish it; and that if the Neapolitans are not able by open force to free themselves from their new masters, that all the little arts of individual revenge and treachery, will at least render uneasy the possession of Naples to its present holders.  The fortresses of Stagno, and Cataro on the Adriatic are now completely in the possession of the french, as likewise is, the republic of Ragusa; when the latter was taken possession of by General Lauriston, he in his proclamation, Consoled the inhabitants with the prospect of returning to their former independence, whenever the Russians shall have evacuated Corfou, Zante, &’ca. &’ca.  I have been inform’d, by a friend just return’d from Rome, and I am inclin’d to believe his information is correct, that the french government has demanded of the Pope the peaceable relinquishment of his capital; but that his holiness replied, "it is true I have not the power of resisting by arms your partensions, but my consent shall never be extorted from me for the delivery of Rome".  However there is no doubt remaining, that they will very shortly take possession of it, tho’ the Castle of St. Angelo what was formerly the tomb of Adrian, is capable of long resistance.  The french have now 2,500 troops in Civita Vecchia, which is more than is requisite to become masters of all the dominions of the Pope.
I am apprehensive Sir that I have too far trespass’d on your time by this conveyance, and that my researches for political or useful intelligence may not corrispond with my intentions.  Accept Sir the unfeign’d respect of Your Most Obedt. Servant

Th: Appleton

